Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendment filed on 10/31/2022. Claims 1-27 are pending in the case. This action is FINAL.

Applicant Response
In Applicant’s response dated 10/31/2022, Applicant amended Claimed 1, 10 and 11, and added new claims 12-27 and argued against all objections and rejections previously set forth in the Office Action dated 09/21/2022.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 10/07/2022,10/20/2022, and  11/07/2022  is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-27 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1:
	Claim 1 recites “a second identifier of a second shortcut operation and an indication of a second key that is configured to be used with the modifier key to trigger the second shortcut operation to be performed, wherein the first identifier includes a description of the first shortcut operation.” This limitation is indefinite because the limitation states unclear and conflicting information with regards to the second identifier providing a description to the first identifier. There is no disclosure regarding the first identifier providing a description of the first identifier. This limitation is also not obvious to one of ordinary skill in the art. Thus, the scope of the limitation cannot be determined by Examiner. For purpose of examination, Examiner will interpret this limitation as: “a second identifier of a second shortcut operation and an indication of a second key that is configured to be used with the modifier key to trigger the second shortcut operation to be performed, wherein the second identifier includes a description of the second shortcut operation.

Examiner Comments
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bathiche et al ( Pub. No.: US 20140078063  Al, Pub. Date: 2014-03-20 ) in view of Hou et al., (Pub. No.: US 20150347005 A1, Pub. Date: 2015-12-03 ) in further view of ( Pub. No.: US 20140327621 A1, Pub. Date: 2014-03-20 2014-11-06)


Regarding independent Claim 1,
	 Bathiche teaches an electronic device in communication with a physical keyboard
 (see Bathiche:Fig.1, [0033], “computing device 102 that is physically and communicatively coupled to a keyboard 104”), the electronic device comprising: 
a display  (see Bathiche:Fig.1, [0033, illustrating display device 110); 
one or more processors (see Bathiche: Fg.18, [0093], computing device 1802 as illustrated includes a processing system 1804.)
a memory  (see Bathiche:Fig.18 [0035, describing memory/storage 1812) 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (see Bathiche: Fig.18 [0035, The memory/storage 1812 represents memory/storage capacity associated with one or more computer-readable media.”.), the one or more programs including instructions for: 
detecting a downstroke input for each key in a set of one or more keys on the keyboard (see Bathiche: Fig.13, [0066], “ser touches a key of a keyboard 104. The touch sensors associated with the key detect one or more touch inputs (block 1302). The touch sensors, in some implementations, may also provide information regarding a location of the touch input, a duration of the touch input, a distance travelled by the touch input, a velocity of the touch input, and the like.”)
	Bathiche teaches the system that provide a gesture-initiated keyboard function with keyboard functions that are not available for input using the keys of the keyboard and the functions can be initiated by recognizing the gestures in the virtual or physical keyboard and the communication with the display. 
	
However, Bathiche doss not teach the one or more programs including instructions for:
detecting a downstroke input for each key in a set of one or more keys on the keyboard, the set of one or more keys including a modifier key that is associated with a plurality of context dependent operations and a plurality of shortcut operations associated with keys on the keyboard; and 
after detecting the downstroke input for each key in the set of one or more keys: 
in accordance with a determination that the set of one or more keys includes only the modifier key, displaying a shortcut hint user interface, wherein the shortcut hint user interface includes information identifying two or more shortcut operations associated with the modifier key, the shortcut hint user interface including: 
a first identifier of a first shortcut operation and an indication of a first key that is configured to be used with the modifier key to trigger the first shortcut operation to be performed, wherein the first identifier includes a description of the first shortcut operation; and 
a second identifier of a second shortcut operation and an indication of a second key that is configured to be used with the modifier key to trigger the second shortcut operation to be performed, wherein the first identifier includes a description of the first shortcut operation; and
 in accordance with a determination that the set of one or more keys includes the modifier key and a respective key other than the modifier key, performing a respective shortcut operation selected from the plurality of shortcut operations associated with the modifier key based on the respective key.

However, Hou teaches an electronic device wherein the one or more programs including instructions for:
detecting a downstroke input for each key in a set of one or more keys on the keyboard (see Hou: Fig.4A, [0039], “a user performs a long-press gesture (depicted as input 402) on a “Ctrl” key 404 of a function key toolbar 400.”), the set of one or more keys including a modifier key that is associated with a plurality of context dependent operations (see Hou: Fig.39, “Function key toolbar 400 may be configured similar to function key toolbar 110 seen in FIG. 1, and may include any number of modifier keys, navigation keys, system command keys, and the like. As used herein, modifier keys include keys such as “Ctrl,” “Shift,” “Alt,” “Fn,” “Command,” etc. that modify the actions of other keys when pressed together.”) and a plurality of shortcut operations associated with keys on the keyboard (see Hou: Fig.4, “In response to a long press (or any other predefined gesture for interacting with the function toolbar) on one of the function keys, client 238 may instruct display surface driver 234 to display a context menu associated with the pressed function key. Panel B shows one such context menu 420 which is associated with the “Ctrl” key and includes key combination shortcuts 422 for “Ctrl+A” (select all), “Ctrl+C” (copy), “Ctrl+V” (paste), “Ctrl+X” (cut), and “Ctrl+Alt+Del” key combinations.”), and 
after detecting the downstroke input for each key in the set of one or more keys (see Hou: Fig.4A, [0039], “a user performs a long-press gesture (depicted as input 402) on a “Ctrl” key 404 of a function key toolbar 400.”) : 
in accordance with a determination that the set of one or more keys includes only the modifier key (see Hou: Fig.4, “In response to a long press (or any other predefined gesture for interacting with the function toolbar) on one of the function keys (modifier keys), client 238 may instruct display surface driver 234 to display a context menu associated with the pressed function key. Panel B shows one such context menu 420 which is associated with the “Ctrl” key and includes key combination shortcuts 422 for “Ctrl+A” (select all), “Ctrl+C” (copy), “Ctrl+V” (paste), “Ctrl+X” (cut), and “Ctrl+Alt+Del” key combinations.”), displaying a shortcut hint user interface (see Hou: Fig.4B, [0040], “ Panel B shows one such context menu 420 which is associated with the “Ctrl” key and includes key combination shortcuts 422 , i.e. Panel B display shortcut selection hints that are associated with the “Ctrl” function”), wherein the shortcut hint user interface includes information identifying two or more shortcut operations associated with the modifier key (see Hou: Fig.4B, [0041], “key combination shortcuts 422 included in context menu 420 (shortcut hint) may be default shortcuts or shortcuts specified by a user. For example, context menu 420 may include shortcuts for statistically common key combinations.”, i.e. “Ctrl” key and includes key combination shortcuts 422 for “Ctrl+A” (select all), “Ctrl+C” (copy), “Ctrl+V” (paste), “Ctrl+X” (cut), and “Ctrl+Alt+Del” key combinations.”), the shortcut hint user interface including: 
a first identifier of a first shortcut operation and an indication of a first key that is configured to be used with the modifier key to trigger the first shortcut operation to be performed (see Hou: Fig.4B, [0041], “the key combinations that are displayed in context menu 420 may be context sensitive. Illustratively, a word processor application (e.g., Microsoft® Word) is running as a foreground application 424 within the remote session, and context menu 420 may present default key combination shortcuts associated with foreground application 424. For example, “Ctrl+A,” “Ctrl+C,” “Ctrl+V,” “Ctrl+X,” and “Ctrl+Alt+Del” may be key combinations commonly input by users of the word processor application, and client 238 may instruct display surface driver 234 to display context menu 420 having shortcuts for such key combinations.” i.e. for example the hint that is displayed in the panel consists of a first identifier “Ctrl” and indication or a hint will be displayed what shortcut keys are configured to be used the Ctrl modifier for example “A ”), […] and 
a second identifier of a second shortcut operation and an indication of a second key that is configured to be used with the modifier key to trigger the second shortcut operation to be performed (see Hou: Fig.4B, [0041], “the key combinations that are displayed in context menu 420 may be context sensitive. Illustratively, a word processor application (e.g., Microsoft® Word) is running as a foreground application 424 within the remote session, and context menu 420 may present default key combination shortcuts associated with foreground application 424. For example, “Ctrl+A,” “Ctrl+C,” “Ctrl+V,” “Ctrl+X,” and “Ctrl+Alt+Del” may be key combinations commonly input by users of the word processor application, and client 238 may instruct display surface driver 234 to display context menu 420 having shortcuts for such key combinations.” i.e. i.e. for example the hint that is displayed in the panel consists of a first identifier “Ctrl” and indication or a hint will be displayed what shortcut keys are configured to be used the Ctrl modifier for example “V” ), […] and 
in accordance with a determination that the set of one or more keys includes the modifier key and a respective key other than the modifier key (see Hou: Fig.4B, [0041], “the key combinations that are displayed in context menu 420”), performing a respective shortcut operation selected from the plurality of shortcut operations associated with the modifier key based on the respective key (see Hou: [0043], Fig.4C, “ the user taps the “Ctrl+X” key combination shortcut (depicted as input 430), and client 238 transmits keystroke input comprising the Ctrl modifier key and the character X to host machine 210. As a result of the keystroke input, a “Cut” action is performed within the guest VM, e.g., cutting some portion of text from the word processing application in the remote session. A display update reflecting changes to the word processing application is sent to computing device 230 for presentation to the user.”)

	Because both Bathiche and Hou and are in the same/similar field of endeavor of providing user with keyboard based commands to interact with an application, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify teaching of Bathiche to include the system, that detect a downstroke input in on the keyboard, on a modifier key  to display a shortcut hint and selection a shortcut operation from the list as that is associated with a context dependent operations and shortcut operations as taught by Hou. After modification of Bathiche, the keyboard keys that recognize a gesture indicative of a keyboard function can also incorporate a keyboard with modified function key that present a context menu and a combination shortcuts associated with the one of the function keys as taught by Hou. One would have been motivated to make such a combination in order to improve efficiency, precision and productivity by saving time when using keyboard shortcuts instead of the mouse operation.
	
	As shown above, the combination of Bathiche and Hou teaches or suggests the use of keyboard special or modified function key to activate or trigger several operations. Bathiche teaches the system that provide a gesture-initiated keyboard function with keyboard functions that are not available for input using the keys of the keyboard. Hou teaches a techniques that permit users to input keyboard key combinations via context menu shortcuts associated with the pressed function key. Hou clearly teaches displaying a hint or a cue about the shortcut key combination with the modifier key ( for example “ctrl” ) and the function key ( for example “C”) on graphical user interface when the modified key is activated. The only limitation that Bathiche and Hou does not teach is displaying a description of the shortcut key function or operation on the display.
	
	Accordingly, Bathiche and Hou does not teach or suggest an electronic device wherein the first identifier includes a description of the first shortcut operation and second identifier includes a description of the second shortcut operation.
	However, Faggin teaches an electronic device wherein the first identifier includes a description of the first shortcut operation (see Faggin:  Fig.6A, [0053], “ a user operating an input device 600 (keyboard in this example) contacts or presses a "Ctrl" key 602 (modifier key) and performs non-press input with a second input object on the "C" key 604. In response to this combination of inputs, the processing system (not shown in FIG. 6A) displays a visual indication (e.g., cue or prompt) 806 (description of the first shortcut operation) notifying the user of what type of action the user may expect if the "Ctrl" and the "C" key is pressed--in this example a "copy" action. As used herein, a "visual indication" means a cue or prompt of an action that will occur if the corresponding contacted keys are pressed.”), and second identifier includes a description of the second shortcut operation (see Faggin: Fig.6A, [0054], “illustrates a first input object contacting or pressing a "Win" key 606 and performs non-press input with a second input object on the "D" key 608 resulting in a visual indication (description of the second shortcut operation) of "show desktop" 610. If the user performs a press input on the "Win" key and the "D" key, the system would indeed show the desktop.”) 
	Because Bathiche, Hou and Faggin are in the same/similar field of endeavor of providing user with keyboard based commands to interact with an application, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify teaching of Bathiche and Hou to include the system that detect a downstroke input in on the keyboard on a modifier key and a second input key and display a shortcut hint that includes a description of the shortcut operation as taught by Faggin. After modification of Bathiche and Hou the keyboard keys that provide additional function to perform shortcut operation and the indication of the shortcut operation on a display can also include the description or preview of the short cut function as taught Faggin. One would have been motivated to make such a combination in order to improve efficiency, precision and productivity by saving time when using keyboard shortcuts instead of the mouse operation by providing additional information on kneeboard key functions.

Regarding Claim 2, 
	Bathiche, Hou and Faggin teaches all the limitations of claim 1. Hou further teaches the system wherein the one or more programs further include instructions for: 
detecting that the modifier key has been held down for at least a predetermined amount of time ( see Hou: Fig.4A, [0039], “a user performs a long-press gesture (depicted as input 402) on a “Ctrl” key 404 of a function key toolbar 400.”), wherein displaying the shortcut hint user interface occurs in response to determining that the modifier key has been held down for at least the predetermined amount of time ( SEE Fig.4B, [0040],  response to a long press (or any other predefined gesture for interacting with the function toolbar) on one of the function keys, client 238 may instruct display surface driver 234 to display a context menu associated with the pressed function key. Panel B shows one such context menu 420 which is associated with the “Ctrl” key and includes key combination shortcuts 422 for “Ctrl+A” (select all), “Ctrl+C” (copy), “Ctrl+V” (paste), “Ctrl+X” (cut), and “Ctrl+Alt+Del” key combinations’”).
	One would have been motivated to combine Bathiche, Hou and Faggin before the effective filing date of the invention because it  improves efficiency, precision and productivity by saving time when using keyboard shortcuts instead of the mouse operation.

Regarding Claim 3,
	Bathiche, Hou and Faggin teaches all the limitations of claim 1. Hou further teaches the system wherein the one or more programs further include instructions for: 
detecting user input (see Hou: Fig.4A, [0039], “a user performs a long-press gesture (depicted as input 402) on a “Ctrl” key 404 of a function key toolbar 400.”),; and 
in response to detecting the user input (see Hou: Fig.4A, [0039], “a user performs a long-press gesture (depicted as input 402) on a “Ctrl” key 404 of a function key toolbar 400.”),: 
in accordance with a determination that the user input corresponds to selection of the first identifier performing the first shortcut operation ( see Hou: Fig.4C , [0042], “For example, to select all text in a document, the user may long-press the “Ctrl” key in function key toolbar 410. The user may then tap on the “Ctrl+A” shortcut in context menu 420 that is displayed in response to the long-press of the “Ctrl” key, as shown in panel B.”, i.e.  Ctrl A is the first identifier performing select all  operation ) ; and
in accordance with a determination that the user input corresponds to selection of the second identifier , performing the second shortcut operation ( see Hou: Fig.4C , [0043], “, the user taps the “Ctrl+X” key combination shortcut (depicted as input 430), and client 238 transmits keystroke input comprising the Ctrl modifier key and the character X to host machine 210. As a result of the keystroke input, a “Cut” action is performed.”, i.e.  Ctrl X is the first identifier performing select all  operation.)
	One would have been motivated to combine Bathiche, Hou and Faggin before the effective filing date of the invention because it  improves efficiency, precision and productivity by saving time when using keyboard shortcuts instead of the mouse or touch operation.

Regarding Claim 4,
	Bathiche, Hou and Faggin teaches all the limitations of claim 3. Hou further teaches the system wherein the one or more programs further include instructions for: 
in accordance with a determination that the user input corresponds to selection of either the first identifier or the second identifier, removing the display of the shortcut hint user interface (see Hou: Fig.5, [0048], “s, keys associated with a given function key may be related to the function key. For example, a function key “Pages” may be associated with the following keys: “.fwdarw.,” “←,” “↓,” “↑,” “PageUp,” “PageDown,” “Home,” and “End.”)
( see Claim 1 for motivation to combine Bathiche and Hou)

Regarding Claim 5,
	Bathiche and Hou teaches all the limitations of claim 1. Hou further teaches the system wherein the one or more programs further include instructions for:
after detecting the downstroke input for each key in the set of one or more keys, detecting an upstroke input for the respective key ( see Hou: Fig.4, [0016], ““key combination” refers to substantially simultaneous input of a combination of keys. In one embodiment, a user may invoke a context menu by performing a long-press (i.e., tap-and-hold) on a function key, and such a context menu may include one or more key combination shortcuts associated with the pressed function key.”, i.e. a press is considered as  (e.g., a downstroke input) and  liftoff  or release of the press  is considered as an upstroke input).
in response to detecting the upstroke input for the respective key, removing the display of the shortcut hint user interface (see Hou: Fig.5, [0039], “modifier keys include keys such as “Ctrl,” “Shift,” “Alt,” “Fn,” “Command,” etc. that modify the actions of other keys when pressed together. Navigation keys include keys such as “Home,” “End,” “PageUp,” “PageDown,” arrow keys, etc. that can be used to move a pointer or cursor.”)
	( see Claim 1 for motivation to combine Bathiche and Hou)

Regarding Claim 6,
	Bathiche and Hou teaches all the limitations of claim 1. Hou further teaches the system wherein the one or more programs further include instructions for:
after detecting the downstroke input for each key in the set of one or more keys (see Hou: Fig.4, [0040], “In response to a long press (or any other predefined gesture for interacting with the function toolbar) on one of the function keys,”), detecting an upstroke input for the respective key, wherein the respective shortcut operation is performed after detecting the upstroke input for the respective key (see Fig.4, [0042], “ After context menu 420 is displayed, the user may select a key combination by tapping on the corresponding shortcut (or performing any other appropriate gesture). For example, to select all text in a document, the user may long-press the “Ctrl” key in function key toolbar 410. The user may then tap on the “Ctrl+A” shortcut in context menu 420 that is displayed in response to the long-press of the “Ctrl” key, as shown in panel B. Note, the user does not need to switch from a non-Latin character virtual keyboard to a Latin character virtual keyboard to input “Ctrl+A.”)
	One would have been motivated to combine Bathiche, Hou and Faggin before the effective filing date of the invention because it  improves efficiency, precision and productivity by saving time when using keyboard shortcuts instead of the mouse operation.

Regarding Claim 7,
	Bathiche and Hou teaches all the limitations of claim 1. Hou further teaches the system wherein:
in accordance with a determination that the device is displaying a first active application, the respective shortcut operation is a first operation (see Hou: Fig.4, [0041], “ the key combinations that are displayed in context menu 420 may be context sensitive. Illustratively, a word processor application (e.g., Microsoft® Word) is running as a foreground application 424 within the remote session, and context menu 420 may present default key combination shortcuts associated with foreground application 424. For example, “Ctrl+A,” “Ctrl+C,” “Ctrl+V,” “Ctrl+X,” and “Ctrl+Alt+Del” may be key combinations commonly input by users of the word processor application, and client 238 may instruct display surface driver 234 to display context menu 420 having shortcuts for such key combination”); and 
in accordance with a determination that the device is displaying a second active application different from the first active application, the respective shortcut operation is a second operation different from the first operation (see Hou:Fig.4, [0041],“client 238 may determine statistically common key combinations from data collected about a specific user's usage patterns for the operating system and/or application. For example, a particular user may commonly input “Ctrl+A,” “Ctrl+C,” “Ctrl+V,” and “Ctrl+X” key combinations, but not “Ctrl+Alt+Del,” when using the word processor application, and client 238 may instruct display surface driver 234 to display context menu 420 with shortcuts for the commonly input key combination. In addition, the user may be permitted to override default context menu shortcuts with user-specified shortcuts, i.e., the context menus may be configurable according to user preferences.”)
	One would have been motivated to combine Bathiche, Hou and Faggin before the effective filing date of the invention because it  improves efficiency, precision and productivity by saving time when using keyboard shortcuts instead of the mouse operation.

333Regarding Claim 8,
	Bathiche and Hou teaches all the limitations of claim 1. Hou further teaches the system wherein:8. The electronic device of claim 1, wherein the shortcut hint user interface is displayed over at least a portion of a currently displayed user interface ( see Hou: Fig.4, [0040], “Panel B shows one such context menu 420 which is associated with the “Ctrl” key and includes key combination”)
	( see Claim 1 for motivation to combine Bathiche and Hou)

Regarding Claim 9,  
	Bathiche and Hou teaches all the limitations of claim 1. Hou further teaches the system wherein:
in accordance with a determination that the device is displaying a first active application, the first shortcut operation is associated with the first active application (see Hou: Fig.4, [0041], “ the key combinations that are displayed in context menu 420 may be context sensitive. Illustratively, a word processor application (e.g., Microsoft® Word) is running as a foreground application 424 within the remote session, and context menu 420 may present default key combination shortcuts associated with foreground application 424. For example, “Ctrl+A,” “Ctrl+C,” “Ctrl+V,” “Ctrl+X,” and “Ctrl+Alt+Del” may be key combinations commonly input by users of the word processor application, and client 238 may instruct display surface driver 234 to display context menu 420 having shortcuts for such key combination”); and 
in accordance with a determination that the device is displaying a second active application different from the first active application, the first shortcut operation is associated with the second active application (see Hou:Fig.4, [0041],“client 238 may determine statistically common key combinations from data collected about a specific user's usage patterns for the operating system and/or application. For example, a particular user may commonly input “Ctrl+A,” “Ctrl+C,” “Ctrl+V,” and “Ctrl+X” key combinations, but not “Ctrl+Alt+Del,” when using the word processor application, and client 238 may instruct display surface driver 234 to display context menu 420 with shortcuts for the commonly input key combination. In addition, the user may be permitted to override default context menu shortcuts with user-specified shortcuts, i.e., the context menus may be configurable according to user preferences.”)
	( see Claim 1 for motivation to combine Bathiche and Hou)

Regarding independent Claim 10,
	Claim 10 is directed to a method claim and the claim has similar/same claim features/limitations as Claim 1 and is rejected under the same rationale. 

Regarding independent Claim 11, 
	Claim 11 is directed to a method claim and the claim has similar/same claim features/limitations as Claim 1 and is rejected under the same rationale.

Regarding Claim 12 and 20, 
	Claim 12 is directed to a method claim and Claim 20 is directed to non-transitory computer-readable storage medium and both the claims have similar/same claim features/limitations as Claim 2 and are rejected under the same rationale.

Regarding Claim 13 and 21, 
	Claim 13 is directed to a method claim and Claim 21 is directed to non-transitory computer-readable storage medium and both the claims have similar/same claim features/limitations as Claim 3 and are rejected under the same rationale.

Regarding Claim 13 and 21, 
	Claim 13 is directed to a method claim and Claim 21 is directed to non-transitory computer-readable storage medium and both the claims have similar/same claim features/limitations as Claim 3 and are rejected under the same rationale.

Regarding Claim 14 and 22, 
	Claim 14 is directed to a method claim and Claim 22 is directed to non-transitory computer-readable storage medium and both the claims have similar/same claim features/limitations as Claim 4 and are rejected under the same rationale.


Regarding Claim 15 and 23, 
	Claim 15 is directed to a method claim and Claim 23 is directed to non-transitory computer-readable storage medium and both the claims have similar/same claim features/limitations as Claim 5 and are rejected under the same rationale.

Regarding Claim 16 and 24, 
	Claim 13 is directed to a method claim and Claim 24 is directed to non-transitory computer-readable storage medium and both the claims have similar/same claim features/limitations as Claim 6 and are rejected under the same rationale.

Regarding Claim 17 and 25, 
	Claim 17 is directed to a method claim and Claim 25 is directed to non-transitory computer-readable storage medium and both the claims have similar/same claim features/limitations as Claim 7 and are rejected under the same rationale.

Regarding Claim 18 and 26, 
	Claim 18 is directed to a method claim and Claim 26 is directed to non-transitory computer-readable storage medium and both the claims have similar/same claim features/limitations as Claim 8 and are rejected under the same rationale.

Regarding Claim 19 and 27, 
	Claim 19 is directed to a method claim and Claim 27 is directed to non-transitory computer-readable storage medium and both the claims have similar/same claim features/limitations as Claim 9 and are rejected under the same rationale.

Response to arguments
	Applicant’s arguments with respect to claim amendments have been considered but are moot considering the new combination of references being used in the current rejection. The new combination of references was necessitated by Applicant’s claim amendments. Therefore, the claims are rejected under the new combination of references as indicated above.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
 US 2009/0055777 A1
Kiesewetter, Tobias (Dachau, DE)
Title:  Method for Interactive Display of Shortcut Keys
Description: a method for interactive display of shortcut keys to easily retrieve assigned shortcut keys on a computer system or on other digital electronic processing devices.
US 2015/0022453 A1
Odell, Daniel L
Title:  Multi-function keys providing additional functions and previews of functions
Description: providing additional functionality using multi-function keys.



	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Zelalem Shalu/Examiner, Art Unit 2177   

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177